 592DECISIONSOF NATIONALLABOR RELATIONS BOARDor that itis estoppedfrom urging that onlythe multiemployer unitis appropriate.15Accordingly,we find that the single-employer units of employeesof Halquist and Quality are not appropriate,and we shall dismiss thepetitions herein.[The Board dismissed the petitions.]15Cf.Scougal Rubber Mfg Co, Inc, et al,126 NLRB 470;Nevrolie Foundry Company,Inc.,122 NLRB 1187.We note that the union conduct relied on by the Employers con-cerned union attempts to represent groups not previously represented by it.Thus, itsought a separate unit of one employer's inside workers who had previously been repre-sented by another union and attempted to engage in multiemployer bargaining for owner-drivers but thereafter filed separate petitions for those drivers.Douglas Aircraft Company, Inc.andUnited Automobile, Air-craft & Agricultural Implement Workers of America (UAW-CIO),1 PetitionerandInternational Association of Machinists,District Lodge No. 1578.2Case No. 21-R-2025. July 3, 1963ORDER DENYING MOTION FOR CLARIFICATION OFCERTIFICATIONOn February 18, 1944, after an election conducted pursuant to aDecision and Direction of Elections,' the Board issued a certificationof representatives in the above-entitled proceeding in which the UAWwas certified as the bargaining representative in the following unit:All hourly paid production and maintenance employees ofDouglas Aircraft Company, Inc. (Long Beach Plant), LongBeach, California, including leadmen, spot, flash, and seamwelders, department and plant clericals, tool liaison employees,and 4-hour shift employees not employed at "feeder" plants, butexcluding timekeepers, "feeder" plant employees, detached ware-house employees, school employees, plant protection employees,safety department employees, time and motion study employees,truck transportation department employees (external transporta-tion department), oxyacetylene, oxyhydrogen, and electric arewelders, gas flame cutters, beginner welders, administrative em-ployees, confidential employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recom-mend such action.iHereinafter referred to as the UAW.2Hereinafter referred to as the IAM.3 54 NLRB 67.143 NLRB No. 63. DOUGLAS AIRCRAFT COMPANY, INC.593Thereafter, on December 22, 1961, the UAWT filed a motion for clarifi-cation of certification and requested that the Board conduct a hearingon the motion. In its motion the UAW contended that the IAM-represented experimental flight test employees who were physicallyemployed at Long Beach, although assigned to department 862 ofthe Employer's Santa Monica division, had been transferred to de-partments 277 and 274 of the Long Beach division as a result of acorporate reorganization in August 1961.The UAW further con-tended that these employees were performing production and main-tenance work which hitherto had been customarily performed bymembers of the above-described UAW unit and, therefore, the experi-mental flight-test employees should be included in the Long Beachdivision unit, certified as described above, to the UAW.On Janu-ary 2, 1962, the Employer filed opposition to the UAW's motion as-serting that the employees in question are performing work coveredby a Board certification issued on April 10, 1946, in Case No. 21-R-3295, which certified the IAM as bargaining representative of test-ing employees, and by a collective-bargaining agreement with theIAM. The Employer contended that the instant dispute concernswork assignments rather than employee representation, but also re-quested that the TAM be made a party to any Board proceeding inview of its interest in the dispute.On January 24, 1962, the Board ordered a hearing for the purposeof taking testimony on the issues raised by the UAW's motion andfurther ordered that the IAM be made a party to the proceeding.Accordingly, a hearing was held before hearing officer, Harry C.Kessel, on various dates in March and April 1962.Thereafter, allof the parties filed briefs 4The rulings of the hearing officer arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Employer is a Delaware corporation engaged in the manu-facture of military and commercial aircraft at several locations inthe State of California and in other States; the instant proceedinginvolves only the Long Beach plant at Long Beach, California.The UAW disputes the unit placement of the IAM-representedexperimental flight-test employees physically located at Long Beach;it claims that they work in close proximity with, and perform thesame functions as, the production flight-test employees and the otherhourly paid production and maintenance employees who have been'The Board withheld further action after the close of the hearing pursuant to a jointrequest by the Unions,on June 28,1962, for an opportunity to adjust voluntarily theirdispute through the AFL-CIO Internal Disputes Committee.Subsequently,on April 26,1963, the UAW informed the Board that the Unions had been unable to resolve the disputeand requestedthat the Board process its motion. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented historically by it at Long Beach.It further contends thatas a result of the Employer's corporate reorganization in 1961, theexperimental flight-test employees have been permanently assignedto the Long Beach facility and should therefore be accreted to theUAW unit.The Employer and the IAM contend that the reorganization ismerely a paper transaction which has affected neither the functionnor the physical location of the experimental flight-test personnel.Thus, they assert that these employees have worked at Long Beachcontinuously since 1944 and that the Board certification for the SantaMonica facility of 1946 in Case No. 21-R-3295 included the employeesat Long Beach as well as other locations.Likewise,contracts betweenthe IAM and the Employer pursuant to this Board certification haveconsistently been regarded by the IAM and the Employer as appli-cable to all experimental flight-test employees, irrespective of theirphysical location.The record evidence shows that there are approximately 49 experi-mental flight-test employees working under the director of flight andtesting in buildings 12 and 15, and at the flight ramp of the Long Beachfacility.At these locations both UAW and IAM employees use thesame parking lot, lunch areas,recreation facilities,and restrooms.The record demonstrates that the primary function of experimentalflight-test employees is testing either wholly experimental aircraftor experimental components on old-type aircraft for the purpose ofobtaining Federal Aviation Agency approval of the aircraft.Theemployees assigned to flight test perform this function by installingspecial testing instrumentation into the experimental aircraft.Inaddition,experimental flight-test employees have traditionally beenassigned custody of (1) three Aero-Commanders, the airplanes usedfor transporting executive personnel,and (2)production aircraftwhich have been sold by the Employer but retained thereafter forthe purpose of training purchasers'pilots.The experimental flight-test employees have also customarily performed any incidental main-tenance required on aircraft within their custody.By contrast, theUAW-represented production flight-test employees perform tests toascertain whether subsequent production aircraft conform to the ap-proved prototypes.These employees are not required to use specialinstrumentation to perform their function.Although the experi-mental flight-test employees and UAW employees work in adjoiningwork areas within the Long Beach facility,the record does not revealany interchange between the groups except on occasions when theflight-test department borrows employees from the UAW's bargain-ing unit in order to complete a particular project.On such occasions,the borrowed employees only spend a small percentage of their time DOUGLAS AIRCRAFT COMPANY, INC.595on experimental flight-test work and retain their usual seniority andjob classifications.Prior to August 15, 1961, the Employer's organization was com-prised of three separate and complete aircraft manufacturing divi-sions located at, and therefore designated as, Santa Monica, LongBeach, and El Segundo. In addition, the Employer maintained sev-eral smaller facilities wherein separate bargaining units had beenestablished.From approximately 1946 to August 15, 1961, the experi-mental flight-test department was administratively attached to theSanta Monica facility but there were experimental flight-test em-ployees covered by contract with the IAM physically working atseveral of the Employer's other facilities.According to the recordevidence, the experimental flight-test employees in question have beenincluded in the foregoing contract even though they have been con-tinuously since 1944, and are now, physically employed at Long Beach.Thereafter, on August 15, 1961, as a result of the Employer's re-organization, the name of the Santa Monica division was changed tothe missile and space systems division; the Long Beach division be-came the Long Beach plant of the aircraft division; and the ElSegundo division became the El Segundo plant of the aircraft divi-sion.At that time, the experimental flight-test department was trans-ferred from the abolished Santa Monica division to the missile andspace systems division which replaced it, but the experimental flight-test employees were otherwise unaffected.Subsequently, on Decem-ber 4, 1961, the experimental flight-test department was administra-tively transferred from the missile and space systems division at SantaMonica to the aircraft division at Long Beach.With respect to ex-perimental flight-test personnel, the reorganization has resulted inthe following administrative revisions : (1) paychecks are now issuedat Long Beach to flight-test employees wherever based; and (2) theflight-test branch is now under the supervision of the aircraft divisionvice president director, engineering and product development, whereasitwas responsible formerly to corporate officers rather than to anydivision.However, its supervisory chain of command, except as notedabove, remains unchanged and is separate from the UAW-representedemployees.Thus, the experimental flight-test employees continue toperform identical job duties under the same immediate supervisionand the same working conditions at the same geographical locationsas they had been doing prior to the Employer's reorganization.Upon the entire record and in view of their long-established sep-arate bargaining history, their geographic location at Long Beachsince 1944, their dissimilar work and independent function in the Em-ployer's operations, and because the record fails to demonstrate anysignificant changes, with respect to these employees resulting from the717-672-64-vol. 143-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporate reorganization, we find in agreement with the Employer andthe IAM that the experimental flight-test employees are not an ac-cretion to or properly includible in the UAW's Long Beach, Cali-fornia, production and maintenance unit.Accordingly, we deny themotion for clarification.[The Board denied the motion of the United Automobile, Aircraft& Agricultural ImplementWorkers of America (AFL-CIO) toclarify the certification in Case No. 21-R-2025.]Pearl Beer Distributing Company of Jefferson County, Incorpo-ratedandInternationalUnion of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIOPearl Beer Distributing Company of Jefferson County, Incorpo-ratedandBeer Drivers Local253,AFL-CIO, InternationalUnion of United Brewery,Flour, Cereal,Soft Drink and Dis-tilleryWorkers of America,AFL-CIO.Cases Nos. 23-CA-1460and 23-CA-1510.July 11, 1963DECISION AND ORDEROn May 3, 1963, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.143 NLRB No. 65.